The facts shown by defendant were sufficient to warrant trial of the issues raised by the counterclaims pleaded in the answer. Judgment was sought by defendant for a sum in excess of its admitted indebtedness to the corporation of which plaintiff is receiver. Thus the effect of section 176 of the General Corporation Law (Cons. Laws, ch. 23) was a question not presented. On this record plaintiff was not entitled to any summary judgment.
The judgment of the Appellate Division and that of the Special Term should be reversed and the motion denied, with costs in all courts to the defendant-appellant.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS and LOUGHRAN, JJ., concur; CROUCH and FINCH, JJ., not sitting.
Judgments reversed, etc. *Page 158